United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-95
Issued: May 22, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 22, 2013 appellant filed a timely appeal from the July 31, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d) for obstructing an OWCP-directed medical examination.
FACTUAL HISTORY
On May 10, 1991 appellant, a 50-year-old regular mail handler, filed an occupational
disease claim alleging that her carpal tunnel syndrome was a result of repetitive activities in her
federal employment. OWCP accepted her claim for bilateral carpal tunnel syndrome. On
1

5 U.S.C. § 8101 et seq.

December 22, 2000 it granted appellant schedule awards for 72 percent impairment of her left
arm and 58 percent impairment of her right arm.
On January 21, 2013 OWCP referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedist, for a second opinion evaluation on the extent of her permanent impairment. It
notified appellant that, if she obstructed the examination scheduled for February 1, 2013, her
benefits would be suspended in accordance with 5 U.S.C. § 8123(d):
“If an employee refuses to submit to or obstructs an examination, his right to
compensation under this subchapter is suspended until the refusal or obstruction
stops. Compensation is not payable while a refusal or obstruction continues, and
the period of the refusal or obstruction is deducted from the period for which
compensation is payable to the employee.”
Dr. Smith advised OWCP that appellant appeared on time for her examination; however,
she refused to fill out or sign the short intake form and became belligerent with the staff.
“Therefore, the encounter was terminated and she left. Appellant was never examined because
of failure to fill out our one[-]page intake form or sign the examination consent form and her
belligerent nature.”
Appellant telephoned OWCP to report that she was given paperwork to complete and
sign, but she refused. She contended that the physician should have already known the answers
to the questions. Appellant was then told that Dr. Smith would not examine her. She considered
possibly completing and signing the questionnaire, but she was told that the specialist would not
see her because she had refused.
Appellant wrote OWCP to explain further. She thought the referral was “asinine” and
that she was apprehensive because others had told her such evaluations were never favorable.
Also, appellant had a virus.
“When I arrived at the office I was asked to sign (2) papers I signed one paper
which I understood to be a HIPAA form. The other form was a patient
information form which I opted not to sign because I felt that the information
requested on the form should have been sent to the doctor to read before I saw
him and I stated that to the person who did my intake. Her response to me was
that I should sign it and leave the questions blank. I opted not to do this, because
why would I leave blank spaces on a form for a doctor to fill in if I don’t think
that he will act in my best interest? At this time the female intake person went
into a back room and came out and told me that I was free to go because I had not
signed the form and the doctor would not see me. At this point I said that I would
sign the form so that I would not have wasted a day coming to the office. This
person did not respond to my comment, she just walked back to the office where
she was when I first entered. Because she was taking a while to give me the form
which I thought she was going to do, I walked over to the desk where she was to
ask for the form. She finished her telephone call and told me that I was free to
leave because she had called the main office and was told that since I had refused
to sign the form the doctor would not see me and I was free to go, so I left.

2

Because I felt threatened and also that my rights were disregarded since it has
already been determined that I have a permanent work-related injury as well as a
recent doctor’s narrative that this was not a process that I should be undergoing.”
In a follow-up letter, appellant disagreed with Dr. Smith’s assertion that she had become
belligerent with the staff.
“This statement is very inaccurate. I asked why I had to fill it out and I then was
told okay then just sign it and leave the questions blank. I did not think that this
was a good idea so I opted not to do this. I would also add that if I had indeed
become belligerent I really do not think that the receptionist would have come
back and stood as close as she did when she spoke to me, nor do I think that she
would have tried to help me by making a call to see if I could be seen. Evidently
this has not happened before or she would not have tried to resolve the situation
because a solution would have been in place.”
Appellant stated that she did not at any time refuse to attend a second opinion evaluation.
In a decision dated April 2, 2013, OWCP suspended appellant’s compensation effective
that date. It found that she did not cooperate. OWCP considered appellant’s statement and
found it an invalid reason for not cooperating. It advised that her benefits may be reinstated only
after verification that she attended and fully cooperated with the examination, with such
reinstatement effective the date of compliance.
In a decision dated July 31, 2013, an OWCP hearing representative performed a review
of the written record and affirmed the April 2, 2013 decision suspending appellant’s
compensation. The hearing representative found that OWCP properly suspended her
compensation on the grounds that she obstructed an OWCP-directed medical examination
without good cause. Appellant appeared for the examination but refused to complete the short
questionnaire Dr. Smith’s office required because she felt he should have already known the
answers. In evaluating the totality of the circumstances, the hearing representative found that the
reasons appellant proffered failed to demonstrate good cause for her refusal to cooperate.
Appellant appealed the “termination” of her claim. “On the day of the second opinion
evaluation, I was ill, had traveled a great distance in inclement weather. I was also apprehensive
about being given another EMG [electromyogram] test. Perhaps I was perceived as being
belligerent however that was not my intent.” She added that at no time did she ever refuse to
undergo a second opinion examination.
LEGAL PRECEDENT
An employee shall submit to examination by a medical officer of the United States, or by
a physician designated or approved by the Secretary of Labor, after the injury and as frequently
and at the times and places as may be reasonably required.2 If an employee refuses to submit to
or obstructs an examination, his or her right to compensation is suspended until the refusal or
obstruction stops. Compensation is not payable while a refusal or obstruction continues, and the
2

5 U.S.C. § 8123(a).

3

period of the refusal or obstruction is deducted from the period for which compensation is
payable to the employee.3
ANALYSIS
Dr. Smith, the second opinion orthopedic surgeon, advised OWCP that he terminated
appellant’s appointment because she failed to fill out or sign a short intake form. Appellant
confirmed that she refused. Her reason for refusing was that the physician should have already
known the answers to the questions. “I felt that the information requested on the form should
have been sent to the doctor to read before I saw him.”
The Board finds that appellant’s refusal to follow standard intake procedures constituted
obstruction of an OWCP-directed medical examination. Her disagreement with OWCP
procedures or the physician’s routine business practices, and her feeling that other procedures
should have been followed, do not constitute good cause for her failure to cooperate. The Board
will therefore affirm OWCP’s October 22, 2013 decision suspending her compensation pursuant
to 5 U.S.C. § 8123(d).
Appellant initially denied that she became belligerent with the physician’s staff. She
described the assertion as being very inaccurate. Nonetheless, appellant thought the referral was
“asinine.” In an apparent justification for her conduct, she explained that she was apprehensive
because others had told her such evaluations were never favorable. Appellant did not think the
Board-certified orthopedic surgeon would act in her best interest. She also explained that she
was ill with a virus, had traveled a great distance in inclement weather, and was also
apprehensive about being given another EMG. “Perhaps I was perceived as being belligerent,”
appellant concedes on appeal, but that was not her intent.
That appellant can understand why Dr. Smith’s staff perceived her as being belligerent
tends to support the description of her conduct, but it does not matter to the outcome of this case.
For the purpose of invoking the penalty under 5 U.S.C. § 8123(d), it is sufficient that she refused
to comply with standard intake procedures. Although appellant argues that at no time did she
ever refuse to undergo the examination, she did refuse a step that was necessary for the
successful completion of the examination.
The Board notes that OWCP did not terminate appellant’s compensation. OWCP
suspended any right to compensation pending her full cooperation and verified compliance.
Following her full cooperation and verified compliance with the scheduled examination, the
period of the obstruction, however long that may be, will be deducted from the period for which
any compensation is payable.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d) for obstructing an OWCP-directed medical examination.

3

Id. at § 8123(d).

4

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

